Citation Nr: 0002578	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 30 percent rating schedular 
rating assigned for the veteran's service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned an initial 30 percent evaluation for the 
disability, effective January 11, 1994.  The veteran timely 
appealed the assigned rating to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned, in light of the recent decision of the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In June 1999, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held in Washington, DC.  At the hearing, 
the undersigned Board Member granted the veteran's request to 
hold the record open for thirty days for the submission of 
pertinent evidence.  Six weeks later, the veteran submitted, 
accompanied by a waiver of RO consideration, VA medical 
records, dated from September 1998 to March 1999, including a 
January 1999 VA hospitalization report, reflecting treatment 
for his PTSD.  Although submitted more than thirty days 
subsequent to the veteran's Board hearing, because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), this evidence 
will be considered by the Board in connection with the 
instant appeal.

As a final point, the Board observes that, in written 
argument dated in June 1999, the veteran's representative 
contended that, if a total schedular rating for PTSD were not 
established, the veteran was informally asserting a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In view of the Board's action in this case (in which a 100 
percent schedular evaluation is deemed warranted for some, 
but not all, of the period under consideration), the matter 
of the veteran's entitlement to TDIU is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During the period from January 11, 1994, to June 4, 1997, 
the veteran's PTSD was manifested by frequent nightmares; 
flashbacks; chronic sleep impairment; intrusive thoughts; 
irritability; impaired memory, concentration and impulse 
control, with periods of violent behavior; depression; 
anxiety; panic attacks; survivor guilt; an exaggerated 
startle response; difficulty adapting to stressful 
situations; homicidal ideation; some neglect of personal 
appearance and hygiene; and some social isolation. 

3.  Since June 5, 1997, the veteran's severe PTSD has been 
objectively shown to render him unemployable.


CONCLUSION OF LAW

1.  The criteria for an initial schedular evaluation of 70 
percent for PTSD, from January 11, 1994 to June 4, 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).

2.  The criteria for the assignment of a 100 percent 
schedular evaluation for PTSD, since June 5, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 30 percent 
evaluation assigned for his service-connected PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Background

In December 1992, the RO received the veteran's application 
to reopen a claim for service connection for PTSD.  As noted 
above, in a July 1997 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective January 11, 1994, the date of the grant of service 
connection.  In addition, in October 1998, the RO granted 
entitlement to a temporary total evaluation from April 3 to 
April 28, 1995, pursuant to 38 C.F.R. § 4.29, which reflects 
that, during that period, he was hospitalized to treat his 
PTSD.

In support of this claim, the veteran submitted to the RO a 
copy of a March 1988 decision of the Social Security 
Administration (SSA) that established his entitlement to 
disability benefits from that agency, effective June 30, 
1986.  The SSA determination reflects that he was found to be 
unable to work due to PTSD, alcohol abuse and a personality 
disorder.  In addition, he submitted copies of records that 
were considered by the SSA reflecting VA treatment for the 
disability, which is duplicative of records that were already 
in the claims folder; he also submitted the report of an 
October 1987 examination that was conducted in conjunction 
with the claim, and which reflects that he was diagnosed as 
having PTSD and chronic alcoholism.  

Also of record are pertinent VA medical records, dated from 
February 1993 to April 1995, including July 1994 and April 
1995 VA hospitalization reports.  Entries dated from February 
to April 1993 show that he complained of having flashbacks 
and nightmares, that he was unable to sleep for extended 
periods.  He also consistently presented himself with poor 
personal hygiene; in April 1993, the VA psychiatrist, who had 
treated the veteran since 1985, commented that, "he is 
wearing the same clothes for seven days and it shows."  In 
addition, a January 1994 entry, his treating psychiatrist 
noted that the veteran complained that, although Valium was 
helping treat his PTSD, he was still not able to sleep for 
more than three to four hours a night.  In a subsequent 
entry, apparently dated in May 1994, the VA physician noted 
that the veteran complained of having nightmares and 
intrusive thoughts concerning his experiences in Vietnam and 
indicated that, with the exception of "occasional painting 
for friends," he had not been employed for approximately ten 
years.  In addition, the psychiatrist reported that the 
veteran had problems with relationships and that he easily 
became bored.  A June 1994 entry reflects that the veteran's 
regular treating psychiatrist reported that the veteran was 
unkempt and that he smelled of alcohol, mustiness and 
"something more unpleasant."  The veteran further reported 
that he did not keep in touch with his brother, father or 
sister, although he did maintain a relationship with his son.  

The veteran was hospitalized for his psychiatric problems 
from July 17 to July 20, 1994.  According to the 
hospitalization report, the veteran became "actively, 
acutely intoxicated" on July 17 and indicated that he had 
flashbacks of his Vietnam experiences.  He stated that he 
felt "uncontrolled rage" and was capable of hurting himself 
and others.  The physician noted that the veteran had a 
history of assaultive behavior when he was intoxicated.  A 
mental status examination disclosed that the veteran was 
alert and oriented and that his speech was coherent.  In 
addition, it revealed that the veteran denied having 
delusions or hallucinations as well as current homicidal or 
suicidal ideation; he also denied having a history of prior 
suicide attempts.  The physician indicated, however, that the 
results also disclosed that the veteran was "preoccupied" 
with his PTSD and that he had "limited" insight and 
judgment.  He added that the treatment was terminated when 
the veteran "decided all of a sudden to leave the 
hospital."  The Axis I diagnoses were PTSD, dysthymia and 
alcohol abuse, and on Axis V, the physician reported 
"moderately severe symptoms," but no Global Assessment of 
Functioning (GAF) Scale score was offered.

In September 1994, the veteran's treating psychiatrist 
reported that his appearance was "still" unkempt, although 
she indicated that he was clean.  In addition, in January 
1995, his treating psychiatrist noted that he reported having 
played "Russian Roulette" and that he had shot himself in 
the right forehead.  A subsequent January 1995 outpatient 
treatment entry shows that the veteran reported that he had 
not slept for several days.  The entry further reflects that 
a VA examiner described the veteran as alert, anxious and 
oriented, and diagnosed him as having PTSD, ethanol abuse and 
a personality disorder, not otherwise specified.  In 
addition, a mental status evaluation conducted that same 
month revealed that the veteran was alert and oriented and 
that he appeared to be in good contact with reality.  In 
addition, the veteran denied having hallucinations or 
delusions as well as any current suicidal or homicidal 
ideations.  The examiner, however, described the veteran's 
affect as "tired" and his speech as "slow, deliberate and 
slurred" and indicated that his insight and judgment were 
poor.  The diagnoses were rule out PTSD, a personality 
disorder not otherwise specified and alcohol abuse.  In 
addition, the examiner recommended that the veteran be 
referred for outpatient treatment care for his PTSD as well 
as for inpatient treatment.  Thereafter, in March 1995, his 
treating VA psychiatrist reported the veteran "looked 
scruffy again."

The April 1995 hospitalization report shows that the veteran 
was hospitalized to treat his PTSD from April 3 to April 28, 
1995.  The report reflects that the veteran complained that 
he wanted to care about things, but was unable to and that he 
was apathetic about life.  In addition, the veteran stated 
that he "goes off," which he explained led to becoming 
inebriated or going to the hospital for treatment.  In 
addition, he reported that he took unnecessary risks, such as 
walking in dangerous parts of town.  The veteran further 
indicated that he formerly treated his psychiatric problems 
with Elavil and Ativan, but that he was currently treating 
the disability with Valium.  The veteran also indicated that 
he had a history of assaultive behavior, and stated that he 
had been involved in a fight approximately one month earlier.

A mental status examination administered at admission 
disclosed that the veteran exhibited no obvious motor 
restlessness, was oriented to self, others, place and time, 
and that he had no clear depressive symptoms.  In addition, 
his memory, insight and judgment were described as good.  
During the hospitalization, the veteran actively participated 
in all phases of the inpatient PTSD treatment program.  The 
physician reported, however, that the veteran's feelings of 
alienation led to overall demotivation and the loss of 
interest in activities that he had previously found to be 
meaningful.  In addition, with respect to his social 
impairment, the physician stated that the veteran had lost 
his family as a consequence of his PTSD.  The prognosis at 
discharge was "fair, given the severity of his condition."  
In addition, the physician recommended that the veteran 
outpatient treatment by his treating psychiatrist.  The 
diagnoses at discharge were severe, chronic PTSD; and alcohol 
dependence, which the physician indicated was "probably 
secondary" to his PTSD; no GAF score was offered.

VA outpatient treatment records, dated from May 1995 to 
October 1996, show that the veteran was regularly seen by his 
treating psychiatrist for various complaints related to his 
PTSD and alcoholism, including nightmares, flashbacks, 
intrusive thoughts, and chronic sleep impairment.  Among 
these records is a June 1995 entry, which reflects that the 
veteran received treatment subsequent to a particularly 
troubling flashback.  The entries also indicate that the 
psychiatrist repeatedly described the veteran's appearance as 
"scruffy."  

Also of record is a June 1997 VA Social Work Survey report.  
The report reflects that the survey was conducted at the RO's 
request in connection with his claim for service connection 
for PTSD.  The veteran was interviewed in May and June 1997.  
After discussing in detail the veteran's military and post-
service history, the examiner indicated that it was his 
impression that the veteran's adjustment from military life 
had been "marginal at best."  He reported that the veteran 
had several relationships with women and that he was unable 
to sustain them due to his PTSD.  In addition, the examiner 
stated that the veteran was "unable to maintain or sustain a 
job" due to his PTSD.  Further, he reported that, even when 
employed, the veteran had disagreements with any employer who 
attempted to place restrictions on his freedom of movement.  
He also stated that the veteran tended to isolate himself on 
the job.  In addition, the examiner indicated that he did not 
socialize with any of his coworkers, either on or off the 
job.  Moreover, with respect to the veteran's award of 
disability benefits from the SSA, the examiner stated that 
the award was primarily based on his PTSD.  As a final point, 
he said that, in his professional opinion, the veteran 
suffered from PTSD that "totally incapacitates" him from 
working "in any gainful way."

In July 1997, the veteran underwent a VA psychiatric 
examination, also in connection with his claim for service 
connection for this disability.  At the outset of the report, 
the examiner indicated that he had reviewed the veteran's 
claims folder and discussed the veteran's military and post-
service psychiatric and employment history.  In addition, he 
observed that the veteran was receiving regular care from his 
treating VA psychiatrist, who had been treating him since 
1985.  The examiner also observed that the veteran was 
treating his PTSD with Valium.  During the examination, the 
veteran reported that, at night, he had nightmares and has 
difficulty sleeping.  He stated that he walked around 
carrying a knife and that he would use it to kill anyone who 
attempted to break into his home.  In addition, the veteran 
said that he was hypervigilant, and that numerous 
environmental conditions precipitated the onset of flashbacks 
and intrusive thoughts.

The evaluation revealed that the veteran was oriented to 
time, place and person and that he was relevant, coherent and 
cooperative.  The examiner indicated that the veteran 
exhibited memory problems but that the impairment was not 
severe.  In addition, the veteran denied having delusions or 
hallucinations, but reported having flashbacks, nightmares 
and a desire to kill people; however, he denied having 
suicidal ideation.  The examiner indicated that the veteran's 
affect was flat and that his speech was circumstantial.  The 
diagnoses were chronic, delayed PTSD and history of alcohol 
abuse.  In addition, the examiner estimated his GAF score was 
"around" 52.  Further, after offering the diagnoses and GAF 
score, the examiner noted that veteran's psychiatric symptoms 
and stated that he had not been able to work since 1987.

In December 1996, the veteran testified at a hearing before a 
hearing officer in support of his claim for service 
connection for PTSD.  During that hearing, the veteran 
primarily discussed his in-service stressful experiences.  
Thereafter, in November 1997, after service connection for 
PTSD had been established, the veteran was afforded another 
hearing before a hearing officer at the RO.  During the 
latter RO hearing, in connection with his claim for a higher 
rating for his PTSD, the veteran testified that he suffered 
from chronic sleep impairment and that he never slept more 
than three to four hours a night, and not more than "two 
hours straight."  He also reported that he thought about his 
Vietnam experiences daily and that doing so interfered with 
his activities.  In addition, the veteran stated that he was 
recently suffering from an increased number of flashbacks 
since moving to his current home, which was located near a 
military facility.  With respect to his social impairment, 
the veteran reported that he was "totally ostracized" from 
his family, and that, with the exception of his son, had not 
seen any one for approximately eight years.  He further 
testified that he was treating his PTSD with Valium, and that 
he had been seeing the same VA psychiatrist on a weekly basis 
for treatment of the disability for approximately eight to 
ten years.  The veteran reported that, in addition to the 
flashbacks, his PTSD was productive of intrusive thoughts, 
anxiety attacks, nervousness, depression, "hyperalertness," 
chronic sleep disturbance, survivor's guilt, anger, rage and 
distrust of authority.

Additional VA outpatient treatment records, dated from 
November 1996 to September 1998, show that the veteran 
continued to receive regular treatment for various complaints 
related to his PTSD.  In a June 1997 entry, his treating 
psychiatrist noted his continued symptomatology and reported 
that he avoided all others except for other Vietnam veterans.  
In addition, the examiner reported that the veteran had had 
"a marginal lifestyle" for more than ten years.  In an 
entry dated later that same month, the psychiatrist observed 
that the veteran had recently been interviewed for four hours 
as part of a VA social survey.  In January 1998, the 
psychiatrist noted the veteran's continuing relationship 
problems, which included problems with authority figures and 
an inability to trust others.  In February 1998, the examiner 
reported that the veteran was reclusive and had few friends 
and described him as "living on the fringes of society."  
In addition, in June 1998, she indicated that despite his 
regular treatment, he was resistant to change.  

The veteran's treating psychiatrist apparently retired 
shortly thereafter, and in a September 1998 entry made by his 
new treating VA psychiatrist, that physician reported that 
the veteran's twelve-year common law relationship had ended 
due to his PTSD.  In addition, he stated that he was disabled 
due to this disability for approximately ten years, and that 
as a consequence of his PTSD, he was not able to get along 
with others, had nightmares every night and had problems with 
his temper.

As noted in the introduction to this decision, after his June 
1999 hearing, the veteran submitted pertinent VA medical 
records, dated from September 1998 to March 1999.  The 
outpatient treatment records show that the veteran continued 
to suffer from various psychiatric symptoms due to his PTSD, 
such as nightmares, social isolation, irritability, and 
anxiety.  In addition, in a March 1999 entry, the veteran 
recounted an incident when, during a flashback, he "lost 
control" and gave his son "a chop to the neck" that almost 
killed him.

Among the records submitted was a January 1999 VA 
hospitalization report, which indicates that he was 
hospitalized from December 29, 1998, to January 1, 1999, to 
treat his psychiatric problems.  The January 1999 
hospitalization report shows that, upon admission, he was 
diagnosed as having PTSD, alcohol abuse and antisocial 
personality traits.  In addition, the physician indicated 
that he suffered from a lack of emotional and family support, 
and assigned a GAF score of 20.  The report reflects that the 
veteran was brought to the VA hospital by "friends" because 
he was suicidal and homicidal; they noted that he had exited 
his home carrying a shotgun.  The veteran acknowledged that 
he was homicidal "for months."  

During the hospitalization, the veteran reported that he was 
easily irritable and stated that he recently "almost killed 
two people."  In addition, he reported that he shot at 
others a few years earlier but did not get caught.  The 
veteran acknowledged that he had a "short fuse" and that he 
was violent.  Further, he said that he kept a knife at his 
bedside for protection against intruders.  He also reported 
that he ran out of Valium approximately one month ago, and 
that he had not slept in three days.  

A mental status examination administered during the 
hospitalization disclosed that the veteran was awake, alert 
and able to carry out activities of daily living.  His 
posture, however was described as stiff, and the physician 
characterized him as "detached and aloof."  The physician 
indicated that his affect was "limited" and that his mood 
was agitated and angry; he noted that the veteran responded 
to questions with brief answers.  In addition, the physician 
reported that, during the hospitalization, the veteran was 
placed on a suicide watch.  The report reflects that the 
veteran was discharged in stable condition and instructed to 
take the prescribed psychiatric medications and to return for 
further VA outpatient treatment; a GAF score at discharge was 
not assigned.

During the June 1999 hearing, the veteran testified that his 
PTSD had worsened during the past two years, that he was 
currently having flashbacks at least five to six times per 
week, and that numerous auditory and olfactory phenomena 
triggered the flashbacks of his Vietnam experiences.  He also 
reported that, during such times, he "shuts down," and 
"freezes."  The veteran further stated that he was placed 
on suicide watch the previous Christmas and was hospitalized 
at the Buffalo, New York, VA Medical Center.  In addition, 
the veteran testified that, due to his nightmares, he was 
unable to sleep more than one hour at a time, and that he has 
gone for two to three days at a time without sleeping.  The 
veteran explained that he is often afraid to sleep.  He said 
that he does not feel safe at home when he does not have 
knifes near him and generally carries two on his person when 
he leaves home; one to throw and one to use.  The veteran 
also reported suffering from uncontrollable anger and rage, 
and reported that he recently had "snapped" and almost 
killed his son.

With regard to his social impairment, the veteran testified 
that he does not interact with people "at all" and that he 
normally just stays home and does not venture outside.  He 
said that he reads quite a bit, and that when he goes 
walking, he does so in the woods and in graveyards because 
these places are one in which he will not encounter others.  
In addition, he reiterated that his son is the only member of 
his family with which he has any contact; in this regard, he 
reported that he no longer was in a relationship with the 
woman referred to above.  The veteran further testified that 
he did not go to other people's homes or to church, that he 
did not participate in sports and that he preferred to be 
alone.  He also stated that he had not worked on a full-time 
basis since 1986 or 1987, and had had no paid employment of 
any kind during the past two years.  Finally, he acknowledged 
that he had a problem with alcohol, and noted that he was 
receiving regular treatment for his psychiatric problems at 
VA; he noted that he was taking Valium and Darvon to treat 
the disability.

In addition, in numerous statements, the veteran essentially 
echoed the contentions voiced at the November 1997 and June 
1999 personal hearings and asserted entitlement to a 100 
percent rating for his PTSD.  He maintained that the 
disability was productive of severe social and total 
industrial impairment.  In doing so, he argued that he was 
found to be unemployable by the SSA in 1988 essentially due 
to his PTSD.

Finally, in written argument, the veteran's representative 
noted that, effective November 7, 1996, VA had amended the 
criteria for evaluating psychiatric disabilities.  He 
thereafter referenced the findings of the report June 1997 VA 
Social Survey, the entries in the VA outpatient treatment 
records and VA hospitalization reports and argued that the 
veteran's PTSD satisfied each of the three criteria required 
for a 100 percent evaluation under the former rating 
criteria; in doing so, he pointed out that, in Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994), the Court held that each of 
the criteria constituted independent bases for granting a 100 
percent disability evaluation.  In addition, he contended 
that, in light of the Court's decision in Barela v. West, 11 
Vet. App. 280, 283 (1998), the veteran's alcoholism should be 
considered part of his service-connected psychiatric 
disability and that the overall psychiatric impairment should 
be rated accordingly.  The veteran representative further 
maintained that, under the revised rating criteria, a 100 
percent schedular evaluation was likewise warranted.  
Alternatively, his representative argued that at least a 70 
percent evaluation was justified, and that, pursuant to 
former section 38 C.F.R. § 4.16(c), which provided that 
where, as here, the veteran was unemployable due to his PTSD, 
the mental disorder must be assigned a 100 percent evaluation 
under Diagnostic Code 9411.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  In 
view of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.  

As noted above, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, to include PTSD.  61 Fed. Reg. 52,695 (1996).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As the RO has considered the claim under the former 
and revised criteria in its July 1997 rating action, a copy 
of which was provided to the veteran in the September 1997 
Supplemental Statement of the Case (SSOC), there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result.

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  Under the former criteria, a 30 
percent evaluation required that the PTSD be productive of 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. 
App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, as pointed out by the veteran's 
representative, the Court has held that such criteria provide 
three independent bases for granting a 100 percent disability 
evaluation.  See Johnson v. Brown, 7 Vet. App. 94, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 30 percent evaluation is 
warranted when the disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

After a careful review of the record, the Board finds that, 
from January 11, 1994, the date service connection for PTSD 
was established, (and excluding a 1995 period of 
hospitalization for which the veteran reveived a temporary 
total evaluation), the level of impairment due to the 
veteran's service-connected PTSD most closely approximates 
the criteria for a 70 percent rating, under either the 
former, or, since November 7, 1996, the revised, applicable 
criteria.

In reaching this determination, the Board observes that the 
July 1994 VA hospitalization report shows that the veteran 
was hospitalized for three days and that he reported that his 
PTSD was productive of flashbacks of his Vietnam experiences 
as well as "uncontrolled rage."  In addition, he stated 
that he was capable of hurting himself and others.  The 
report indicates, however, that he denied having delusions or 
hallucinations, as well as current homicidal or suicidal 
ideation, and a mental status examination disclosed that the 
veteran was alert and oriented and that his speech was 
coherent.  

In addition, the voluminous VA outpatient treatment records, 
dated prior to June 5, 1997, consistently show that the 
veteran suffered from frequent and disturbing nightmares, as 
well as flashbacks and chronic sleep impairment.  Further, 
his treating psychiatrist reported that the disability was 
also manifested by intrusive thoughts, irritability, impaired 
memory, concentration and impulse control and periods of 
violent behavior.  Those outpatient treatment entries further 
reflect that he sometimes neglected his personal appearance 
and hygiene and that he suffered from depression, anxiety, 
panic attacks, difficulty adapting to stressful situations 
and homicidal ideation.  Moreover, his treating physician 
repeatedly observed that the only social relationships he was 
able to maintain was with his son and former girlfriend, and 
that he had no relationships with his brother, sister and 
father, reflecting social isolation.  Indeed, this physician 
remarked that the veteran had a marginal existence and had 
lived on the fringes of society for many years.  

Overall, then, the evidence indicates that between the 
effective date of the grant of service connection, January 
11, 1994, to June 4, 1997, the veteran's PTSD was manifested 
by frequent nightmares; flashbacks; chronic sleep impairment; 
intrusive thoughts; irritability; impaired memory, 
concentration and impulse control, with periods of violent 
behavior; depression; anxiety; panic attacks; survivor guilt; 
an exaggerated startle response; difficulty adapting to 
stressful situations; homicidal ideation; some neglect of 
personal appearance and hygiene; and some social isolation.  
The Board finds that these symptoms reflect severe impairment 
in his ability to both obtain and retain employment as well 
as his ability to establish and maintain effective or 
favorable relationships, warranting a 70 percent evaluation 
under the former regulations.  Such symptoms likewise 
suggest, since November 7, 1996, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment thinking or mood, so 
as to warrant a 70 percent evaluation under the revised 
regulations.

While the veteran and his representative suggest that 
entitlement to the maximum evaluation is warranted, the 
medical evidence did not clearly reflect total occupational 
and social impairment prior to June 5, 1997, under either the 
former or revised applicable schedular criteria, to include 
the provisions of former section 4.16(c).  Indeed, while the 
veteran was shown to suffer from both severe symptoms and 
limited social interaction, neither totally incapacitating 
symptomatology nor virtual isolation in the community was 
shown.  Significantly, while the veteran has been in receipt 
of Social Security benefits since 1987, based, in part, upon 
his diagnosis of PTSD (along personality disorder and alcohol 
abuse, for which service connection has not been established) 
there is no objective evidence to establish that, prior to 
June 5, 1997, the veteran's PTSD, alone, was sufficiently 
incapacitating to result in unemployability.  Similarly, 
while, after November 7, 1996, the record reflects some of 
the symptoms included in the criteria for the 100 percent 
evaluation under the revised criteria, such as memory loss 
and neglect of personal hygiene, such symptoms are not shown 
to be of the intensity and severity contemplated in the 
rating schedule.  Significantly, other symptoms included 
among the criteria, such as gross impairment in thought 
processes, persistent delusions and hallucinations, grossly 
inappropriate behavior, and disorientation as to time or 
place, are simply not shown.  

Furthermore, the record does not present evidence (prior to 
June 5, 1997) of such factors as marked interference with 
employability (i.e., beyond that contemplated in the assigned 
evaluation), repeated hospitalizations due to PTSD, or 
evidence of other unusual or exceptional factors that 
rendered inadequate the regular schedular standards so as to 
warrant assignment of an evaluation higher than 70 percent on 
an extra-schedular basis during the period in question.  See 
38 C.F.R. § 3.321(b)(1).  

Significantly, however, in a June 5, 1997 report, a VA social 
worker who conducted a four-hour social and industrial survey 
of the veteran offered the opinion that the veteran was 
"unable to maintain or sustain a job" due to his PTSD, 
commenting that that PTSD, alone, "totally incapacitated" 
him from working "in any gainful way."  The Board notes 
that the June 1997 represents the first objective indication 
that the veteran's PTSD rendered him demonstrably unable to 
obtain or retain employment, which would warrant a 100 
percent schedular evaluation under the former rating 
criteria.  See Johnson, 7 Vet. App. at 97.  The Board also 
notes that there is no specific opinion of record to directly 
contradict that opinion.  While a VA psychiatrist who 
examined the veteran in July 1997 assigned a Global 
Assessment of Functioning (GAF) score of 52 [ which, 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), reflects moderate 
symptoms and moderate difficulty in social and occupational 
or school functioning, he also noted the veteran's complaints 
that the disability was productive of flashbacks, nightmares, 
and a desire to kill people.  Interestingly, while the 
psychiatrist indicated that he had reviewed the claims file, 
it does not appear that he had benefit of the report of the 
interview conducted a mere one month prior by a VA social 
worker; the psychiatrist did not render a specific assessment 
as to the extent that the veteran's PTSD impaired his ability 
to obtain or retain employment.  

The assignment of a 100 percent schedular evaluation from 
June 5, 1997 also appears to be consistent with other 
evidence of record.  As discussed above, prior to June 1997, 
due to his PTSD, the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  In this regard, the Board reiterates 
that, during that time, the evidence reflects that the 
veteran had "lost" his relationships with most of his 
family, i.e., his brother, sister and father, although he 
maintained one with his son and had a long-term relationship 
with his girlfriend.  However, the evidence reflects that, in 
September 1998, his new treating VA physician reported that 
the veteran's twelve-year relationship with his girlfriend 
ended due to symptomatology attributable to his PTSD.  In 
that same entry, his treating psychiatrist commented that the 
veteran reported having nightmares on a nightly basis.  
Moreover, with respect to his relationship with his son, in a 
March 1999 entry, that same psychiatrist noted that the 
veteran recounted an incident when, during a flashback, he 
"lost control" and almost killed his son.  

Furthermore, in the January 1999 hospitalization report, the 
physician indicated that, at admission, a physician assigned 
a GAF score of 20, which DSM-IV indicates that the individual 
is in some danger of hurting himself or others or a 
persistent inability to maintain personal hygiene or serious 
suicidal acts with a clear expectation of death; DSM-IV 
indicates that a GAF score of 31 to 40 reflects an inability 
to work.  Moreover, the report states that the veteran was 
brought to the VA hospital by "friends" because he was 
suicidal and homicidal; they noted that he had exited his 
home carrying a shotgun.  Indeed, the veteran acknowledged 
that he was homicidal "for months," reported that he 
recently "almost killed two people," and was placed on 
suicide watch.  In addition, he reported that he shot at 
others a few years earlier but did not get caught.  

The social worker's report also is in harmony with the 
veteran's own testimony elicited during the pendency of the 
appeal.  In November 1997, he reported that he was recently 
suffering from an increased number of flashbacks since moving 
to his current home, which was located near a military 
facility.  Moreover, during his June 1999 hearing, the 
veteran testified that his PTSD had worsened during the past 
two years, i.e., since approximately June 1997, and that he 
was currently having flashbacks at least five to six times 
per week.  He also stated that he was no longer in a 
relationship with his girlfriend due to his PTSD.  

Given the above, and with resolution of all reasonable doubt 
in the veteran's favor (see 38 U.S.C.A. § 5107(b)), the Board 
finds that, as of June 5, 1997, the criteria for a 100 
percent schedular rating for the veteran's PTSD, under the 
criteria in effect prior to November 7, 1996, have been met.  
See Johnson, 7 Vet. App. at 97.  As the veteran is deemed 
entitled to the maximum assignable evaluation under the 
former criteria, consideration of the revised criteria from 
this period is unnecessary.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent schedular rating for 
PTSD, from January 11, 1994, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 schedular percent rating for PTSD, 
from June 5, 1997, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

